                                                                            0005-33-EPIE33-00107274-216425
                Case 18-12847            Doc 87        Filed 09/06/19
                                                                    Entered 09/06/19 09:42:58                     Desc        Page 1
                              UNITED STATES                   BANKRUPTCY
                                                                  of 2          COURT
                                                    DISTRICT OF MASSACHUSETTS
                                                         BOSTON DIVISION

In re: DONNA J. FEMINO CLARK                                                                             Case No.: 18-12847-JNF

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Carolyn A. Bankowski, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to
11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/26/2018.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 03/28/2019.
6) Number of months from filing or conversion to last payment: 2.
7) Number of months case was pending: 13.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 197,740.46.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $3,512.00
       Less amount refunded to debtor:                      $3,195.92
 NET RECEIPTS:                                                                     $316.08

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                       $.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                       $316.08
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $316.08

 Attorney fees paid and disclosed by debtor:               $3,500.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim        Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed      Paid                Paid

INTERNAL REVENUE SERVICE                    Priority                   NA        7,836.42               .00            .00                .00
INTERNAL REVENUE SERVICE                    Secured                    NA      42,300.83         39,732.67             .00                .00
INTERNAL REVENUE SERVICE                    Unsecured                  NA          303.09               .00            .00                .00
MIDLAND FUNDING LLC                         Unsecured                  NA          412.75               .00            .00                .00
NSTAR ELECTRIC COMPANY EVERSOURCE
                               Unsecured                               NA        3,779.63          3,779.63            .00                .00
SYNCHRONY BANK                              Unsecured                  NA             .00               .00            .00                .00
VERIZON BY AMERICAN INFOSOURCE LP
                                Unsecured                              NA          632.68           632.68             .00                .00
VERIZON BY AMERICAN INFOSOURCE LP
                                Unsecured                              NA          232.17           232.17             .00                .00
WILMINGTON SAVINGS FUND SOCIETY Secured                                NA     127,620.17       127,620.17              .00                .00




Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
                                                                            0005-33-EPIE33-00107274-216425
                 Case 18-12847           Doc 87     Filed 09/06/19  Entered 09/06/19 09:42:58                    Desc         Page 2
                                UNITED STATES                 BANKRUPTCY
                                                                  of 2          COURT
                                                   DISTRICT OF MASSACHUSETTS
                                                        BOSTON DIVISION

In re: DONNA J. FEMINO CLARK                                                                             Case No.: 18-12847-JNF

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim              Claim             Claim         Principal           Interest
Name                                       Class             Scheduled          Asserted          Allowed       Paid                Paid

WILMINGTON SAVINGS FUND SOCIETY Unsecured                            NA               .00               .00            .00                .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal           Interest
                                                                                                  Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00              .00                .00
     Mortgage Arrearage:                                                                       127,620.17              .00                .00
     Debt Secured by Vehicle:                                                                         .00              .00                .00
     All Other Secured:                                                                         39,732.67              .00                .00
 TOTAL SECURED:                                                                                167,352.84              .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00            .00                .00
     Domestic Support Ongoing:                                                                          .00            .00                .00
     All Other Priority:                                                                                .00            .00                .00
 TOTAL PRIORITY:                                                                                        .00            .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                      4,644.48             .00                .00

 Disbursements:
       Expenses of Administration:                                                                 $316.08
       Disbursements to Creditors:                                                                    $.00
 TOTAL DISBURSEMENTS:                                                                                                               $316.08

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     08/30/2019                                    By:   /s/Carolyn A. Bankowski
                                                                                Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
